Citation Nr: 1025168	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 1980 to July 26, 
1980 and from February 7, 2003 to April 9, 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the Veteran's claim of entitlement to 
service connection for PTSD.


FINDING OF FACT

The Veteran engaged in combat and has been diagnosed as having 
PTSD that is medically attributed to an in-service combat 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further VCAA 
duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).


PTSD

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Otherwise, there must be credible supporting evidence 
that the claimed in-service stressor occurred. Id.

When there is a current diagnosis of PTSD, the sufficiency of a 
claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 
144.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

A July 2005 VA examination report shows that the Veteran was 
diagnosed as having PTSD.  The examiner noted the Veteran engaged 
in combat while escorting mail truck convoys to Baghdad from 
Kuwait.

The Veteran reported that while stationed in Kuwait and Iraq, she 
was assigned to postal convoys.  While transporting mail, she 
experienced explosions approximately 175 feet from her convoy, 
and the convoy took gunfire, resulting in damage to many of the 
trucks.  

The VA examination report establishes a link between the 
Veteran's PTSD and an in-service stressor in that the July 2005 
diagnosis of PTSD was based upon the Veteran's reported in-
service stressors and she did not report any post-military 
stressors.  The only remaining question in this case is whether 
the evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that the 
reported stressor occurred.  

In a December 2009 letter, a fellow service member stated that 
she served with the Veteran in the same unit and described 
several incidents during which their convoys came under fire and 
were in the vicinity of explosions.

The Veteran also submitted extracts of orders directing her to 
participate in delivery of equipment and mail, instructing her to 
wear Kevlar at all times, and providing instructions as to what 
do when units came under enemy fire.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  A determination that a veteran engaged in combat with 
the enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim 
that a veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

While the statement from a fellow service member and the partial 
orders provide supporting evidence of the claimed stressors, the 
Veteran's reports of combat are credible in themselves and would 
support a finding that she engaged in combat.  As such credible 
supporting evidence of the combat stressors is not necessary.

As the Veteran has been diagnosed as having PTSD based on in-
service stressor combat stressors, a fellow service member has 
provided credible supporting evidence of the stressor, and the 
evidence supports a finding that the Veteran engaged in combat, 
the criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


